ACCEPTED
                                                                                    14-14-00818-CV
                                                                      FOURTEENTH COURT OF APPEALS
                                                                                  HOUSTON, TEXAS
                                                                               2/20/2015 9:40:33 AM
                                                                                CHRISTOPHER PRINE
                                                                                             CLERK

                          No. 14-14-00818-CV
            _______________________________________________
                                                                  FILED IN
                                                           14th COURT OF APPEALS
                       In the Court of Appeals for the        HOUSTON, TEXAS
                   Fourteenth District of Texas at Houston 2/20/2015 9:40:33 AM
            _______________________________________________CHRISTOPHER A. PRINE
                                                                    Clerk

                               CITY OF HOUSTON,
                                                                 Appellant
                                       V.

                      KELLEY STREET ASSOCIATES, LLC,
                                                         Appellee
            _______________________________________________

               On Appeal from the 295th Judicial District Court
                            Harris County, Texas
                      Trial Court Case No. 2013-36796
     ______________________________________________________________

            Appellant’s Unopposed First Motion for Extension of
                          Time to File Reply Brief
     ______________________________________________________________

To the Honorable Fourteenth Court of Appeals:

       The City of Houston moves for an extension of time to file its reply brief
and would respectfully show as follows:

1.     The brief is due on February 23, 2014.

2.     The City of Houston requests a 15-day extension of time for filing its
       reply brief; no previous extension has been requested. If granted, the new
       due date will be March 10, 2015.

3.     The undersigned has a busy appellate practice, including related trial
       court motions and hearings, with the City. Among other briefs the
      undersigned has been, and continues to be, working on during this
      briefing period are:

      a. Preparing and presenting oral argument for Appellant Ryan Gardiner
            and Cross-Appellee City of Houston in Echols v. Gardiner, No. 13-
            20756 in the United States Court of Appeals for the Fifth Circuit, on
            February 5, 2015;
      b. City of Houston’s Appellee’s Brief in Staten v. City of Houston, No. 14-
            20564 in the United States Court of Appeals for the Fifth Circuit, filed
            February 18, 2015;
      c. City of Houston’s Reply in Support of Petition for Review in City of
            Houston, et al. v. Little Nell Apartments, LP, et al., No. 14-0473 in the
            Supreme Court of Texas, due February 23, 2015;
      d. Amicus Brief in support of City of Dallas in City of Dallas v. Albert,
            No. 13-0940 in the Supreme Court of Texas, anticipated to be filed on
            or around February 26, 2015.

4.    This motion is not filed for purposes of delay but so that justice may be
      done.

5.    Appellee does not oppose this motion.

      For these reasons, Appellant City of Houston respectfully asks that the
Court grant it a 15-day extension of time to file its reply brief, so that the new
due date will be March 10, 2015, and grant any other relief to which it is
entitled.




                                           2
Respectfully submitted,

DONNA L. EDMUNDSON
City Attorney
JUDITH L. RAMSEY
Chief, General Litigation Section

By: /s/ Robert W. Higgason
   Robert W. Higgason
   Senior Assistant City Attorney
   State Bar No. 09590800
   City of Houston Legal Department
   900 Bagby, 3rd Floor
   Houston, Texas 77002
   Telephone: 832.393.6481
   Facsimile: 832.393.6259
   robert.higgason@houstontx.gov

Attorneys for Appellant City of Houston




  3
                          Certificate of Conference

     I hereby certify that I have conferred with Appellee’s counsel and that
Appellee is unopposed to this motion.

                                     /s/ Robert W. Higgason
                                    Robert W. Higgason




                            Certificate of Service

      I hereby certify that on this 20th day of February, 2015, a true and
correct copy of the foregoing has been served on counsel below via e-service.

H. Miles Cohn
CRAIN, CATON & JAMES, P.C.
Five Houston Center
1401 McKinney, 17th Floor
Houston, TX 77010-4035
mcohn@craincaton.com

Attorney for Plaintiff
                                     /s/ Robert W. Higgason
                                    Robert W. Higgason




                                       4